Citation Nr: 1747785	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include constipation, gastroenteritis, nausea, abdominal pain, C-section surgery, and stomach condition.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy, and surgical complications. 

7.  Entitlement to service connection for an eating disorder, to include weight loss.

8.  Entitlement to service connection for a cervical spine disorder.
9.  Entitlement to service connection for a lumbar spine disorder.

10.  Entitlement to service connection for a right elbow disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for a bilateral breast disorder.

13.  Entitlement to service connection for left side myofascial pain syndrome, claimed as jaw pain.

14.  Entitlement to service connection for a bilateral foot disorder, to include a neurological disorder.

15.  Entitlement to service connection for a bilateral wrist disorder, to include a neurological disorder.

16.  Entitlement to service connection for a bilateral hip/thigh disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard of Alabama and the United States Army.  She had a period of active duty for training (ACDUTRA) from June 1999 to October 1999.  She also had Active Guard Reserve (AGR) service from June 2001 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with the January 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board also notes that after the January 2013 statement of the case, additional evidence was associated with the claims file.  This evidence includes military personnel records, VA treatment records dated from June 2013 to February 2017, VA examination reports dated in March 2017 and August 2017, an August 2015 record from Tennessee Valley Neurology, and a March 2010 record from Center Star Family Practice.  However, the Veteran submitted a waiver of the AOJ's initial consideration of this additional evidence in October 2017.  See 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a cervical spine disorder; entitlement to service connection for a lumbar spine disorder; entitlement to service connection for a left knee disorder; entitlement to service connection for bilateral breast disorder; entitlement to service connection for left side myofascial pain syndrome, claimed as jaw pain; entitlement to service connection for a bilateral foot disorder, to include a neurological disorder; entitlement to service connection for a bilateral wrist disorder, to include a neurological disorder; and entitlement to service connection for a bilateral hip/thigh disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2017 on the record at the hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw her appeal of the issues of entitlement to service connection for a gastrointestinal disorder, to include constipation, gastroenteritis, nausea, abdominal pain, C-section surgery, and stomach condition; entitlement to service connection for dizziness; entitlement to service connection for hearing loss; entitlement to service connection for chest pain; entitlement to service connection for tinnitus; entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy, and surgical complications; and entitlement to service connection for an eating disorder, to include weight loss.

2.  The Veteran's right elbow disorder, diagnosed as lateral epicondylitis, was at least as likely as not incurred during her active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a gastrointestinal disorder, to include constipation, gastroenteritis, nausea, abdominal pain, C-section surgery, and stomach condition; entitlement to service connection for dizziness; entitlement to service connection for hearing loss; entitlement to service connection for chest pain; entitlement to service connection for tinnitus; entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy, and surgical complications; and entitlement to service connection for an eating disorder, to include weight loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for a right elbow disorder, diagnosed as lateral epicondylitis, have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the February 2017 Board hearing, the Veteran testified on the record that she wished to withdraw the issues of entitlement to service connection for a gastrointestinal disorder, to include constipation, gastroenteritis, nausea, abdominal pain, C-section surgery, and stomach condition; entitlement to service connection for dizziness; entitlement to service connection for hearing loss; entitlement to service connection for chest pain; entitlement to service connection for tinnitus; entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy, and surgical complications; and entitlement to service connection for an eating disorder, to include weight loss.  See February 2017 Board Hearing Transcript (Tr.), page 2.

The Board notes that after the February 2017 hearing, the Veteran indicated that she no longer intended to withdraw the issues listed above.  See February 2017 Statement in Support of Claim.  In this regard, the regulation governing withdrawal of appeals is clear and unequivocal.  See 38 C.F.R. § 20.204.  A withdrawal may be made by an appellant or authorized representative, must be in writing (unless on the record at a hearing), must identify the veteran and appellant if other than the veteran, must include veteran's file number, must state the appeal is withdrawn (if the appeal involves multiple issues the withdrawal must specify that the appeal is withdrawn in its entirety or list the issues withdrawn), must be filed at the AOJ (unless the appellant has been notified that the file was transferred to the Board), and is effective when received by the AOJ (or the Board in a case in which the appellant was notified of file transfer to the Board).  38 C.F.R. § 20.204(a), (b)(1)-(3).  Withdrawal is deemed a withdrawal of a NOD and of a substantive appeal (if filed), but does not preclude filing of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  38 C.F.R. § 20.204(c).  When a claim is withdrawn, "it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

The Board notes that the Veteran has contended that it was unclear to her what happened during the hearing as a result of her memory loss.  See February 2017 Statement in Support of Claim.  Alternatively, the Veteran has asserted that she was never correctly informed that withdrawing the issues at the hearing would close the claims. 

However, a withdrawal of a withdrawal is not allowed under either the VA regulation, 38 C.F.R. § 20.204, or the Court's jurisprudence.  See Hanson, 9 Vet. App. at 31.  In DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Court held that, "it is well settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Id. at 57.  Similarly, in Hanson, the Court held that in determining whether a claim was withdrawn, consideration had to be given as to whether "the veteran was misguided or lacked understanding of the consequences of his actions."  Hanson, 9 Vet. App. at 32.  While the Board has considered the Veteran's assertions, there is nothing in the record to suggest that the Veteran misunderstood or was misinformed as to the ramifications of withdrawing her claims during the hearing.  The Board consequently finds that the Veteran's February 2017 withdrawal was explicit, unambiguous, and done with a full understanding of the consequences.  

As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

Right Elbow Disorder

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (c)(3).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

M21-1, Part III, subpart ii, 6.A.4.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101 (22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502 (f) to provide full-time support to Guard components even though they are not activated.

Here, the Veteran's full-time AGR service from June 2001 to April 2009 is considered ACDUTRA and service connection may be granted for disability resulting from disease or injury incurred during this period, as well as the earlier period of ACDUTRA from June 1999 to October 1999.

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

The Veteran contends that her right elbow disorder is related to active service.  The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to the Veteran's right elbow.

After service, the Veteran underwent a VA examination related to her claim in April 2009.  An x-ray report for the bilateral elbows conducted for the examination stated that the joint spaces were normal, and there was no significant degenerative change.  No joint effusion was seen on either side, and there was no soft tissue swelling.  The examiner diagnosed the Veteran with chronic right elbow strain and medial epicondylitis of the left elbow.  However, the examiner did not provide a medical opinion concerning whether the Veteran's right elbow strain was related to service.

During a subsequent August 2017 VA examination, the examiner similarly noted that imaging studies of the elbow did not show degenerative or traumatic arthritis.  However, the examiner diagnosed the Veteran with lateral epicondylitis in the left and right elbow.  The Veteran reported that her left elbow symptoms began in 1999 during basic training at Fort Jackson in South Carolina.  She continued to experience intermittent left elbow pain since that time.  She reported having similar intermittent pain in her right elbow.  The Board notes that this history is consistent with the Veteran's testimony from the February 2017 Board hearing, during which she reported hurting both of elbows during basic training as a result of crawling and shooting weapons from foxholes.  See Tr., page 4.  She indicated that the problem persisted after basic training.  See id.  

The Board notes that the Veteran is competent to report visible symptoms and manifestations of a disorder; and, in light of the consistency in the Veteran's statements of record, the Board also finds her report of in-service right elbow pain to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's personnel records additionally show that she had basic training at Fort Jackson from July 1999 to September 1999.  Consequently, the Board finds that the Veteran's report of hurting her right elbow during active service is consistent with the circumstances of her service.  See 38 U.S.C.A. § 1154(a).

Regarding to the question of whether the Veteran's current right elbow disorder is related to active service, the August 2017 VA examiner provided a positive nexus opinion that addressed both the left and right elbow.  The examiner noted the Veteran's report that her elbow pain began during active service and continued intermittently since that time.  According to the examiner, this history was consistent with the Veteran's diagnosis of lateral epicondylitis of both elbows.  The examiner also explained that the normal x-ray results for the elbow in the record were consistent with the lateral epicondylitis diagnosis, and they ruled out many other possible diagnoses, such as arthritis or a bone chip.  The Board affords this opinion great probative value as the examiner addressed the Veteran's contentions and based the opinion on medical principles, a review of the record, and clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, there is no negative evidence of record to weigh against this opinion. 

The Board therefore finds that the most probative evidence of record establishes a nexus between the Veteran's current right elbow disorder and her active service.  Entitlement to service connection for a right elbow disorder, diagnosed as lateral epicondylitis, is therefore granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include constipation, gastroenteritis, nausea, abdominal pain, C-section surgery, and stomach condition, is dismissed.

Entitlement to service connection for dizziness is dismissed.

Entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for chest pain is dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for residuals of tubal ligation, including threatened miscarriage, pregnancy, and surgical complications, is dismissed. 

Entitlement to service connection for an eating disorder, to include weight loss, is dismissed.

Entitlement to service connection for a right elbow disorder, diagnosed as lateral epicondylitis, is granted.


REMAND

Regarding the Veteran's service connection claims for a cervical spine disorder and a lumbar spine disorder, a remand is necessary to obtain VA medical opinions.  The Veteran underwent a VA examination in connection with her claims in April 2009, and the examiner diagnosed the Veteran with lumbar strain and cervical strain.  However, the examiner did not provide a medical opinion concerning the etiology of either of these disorders.  Accordingly, a medical opinion should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In terms of the Veteran's service connection claim for a bilateral wrist disorder, the April 2009 VA examiner stated that the Veteran's bilateral wrist examination and x-rays were normal.  The examiner also noted that the Veteran had subjective paresthesias with a normal examination and nerve conduction study.  He concluded that there was insufficient evidence for a diagnosis.  The record reflects that the Veteran later received a diagnosis for carpal tunnel syndrome in October 2009.  See Center Star Family Practice.  The Veteran contends that her bilateral wrist disorder is related to activities during service, including typing and pushups.  See Tr., page 9.  As the Board is unable to draw its own medical conclusions from this evidence, a remand is necessary for a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 38 C.F.R. § 3.159(c)(4).

During the same April 2009 VA examination, the examiner determined that there was inadequate evidence to support a diagnosis for a breast disorder due to a normal breast examination.  However, the Veteran was later noted to have fibrocystic breast disease in August 2009, and a January 2017 VA treatment record indicated that she received a diagnosis of fibroadenosis of the breast in February 2014.  The Veteran asserts that her bilateral breast disorder is directly related to active service.  The Board finds that a medical opinion must be obtained to address the question of nexus as the Board is unable to make such a medical determination of its own accord.  See Colvin, 1 Vet. App. at 175; see also 38 C.F.R. § 3.159(c)(4).

In addition, a medical opinion must be provided for the Veteran's service connection claim for left side myofascial pain syndrome.  During an April 2009 VA examination related to her claim, the Veteran received a diagnosis of mild left side myofascial pain syndrome.  Despite this diagnosis, the examiner failed to provide a medical opinion.  As such, a VA medical opinion is still needed.  See Barr, 21 Vet. App. at 311.

In terms of the Veteran's service connection claim for a left knee disorder, the April 2009 VA examiner determined that the examination findings did not support a diagnosis.  During a subsequent March 2017 VA examination, the examiner documented diagnoses of left knee strain and left knee joint osteoarthritis.  However, no VA medical opinion has been provided.  As such, a VA medical opinion should be obtained to address the Veteran's left knee disorder diagnoses.  See Barr, 21 Vet. App. at 311.

Regarding the Veteran's service connection claims for a bilateral foot disorder and a bilateral hip/thigh disorder, the April 2009 VA examiner did not find sufficient evidence to warrant a diagnosis.  However, the Veteran has since been diagnosed with polyarthralgia.  See March 2010 Center Star Family Practice record.  It is unclear from the record whether this diagnosis encompasses the Veteran's feet, hips, or any of her other claimed joint disorders.  A remand is therefore appropriate to clarify whether this diagnosis applies to any of the Veteran's claimed disorders; and if so, to obtain a medical opinion as to whether the disorder is related to service.  38 C.F.R. § 3.159(c)(4).  In addition, although the Veteran's service connection claims for a hip disorder includes her thighs, it is unclear whether the examiner evaluated the thighs as he only discussed findings for the hips before stating that there was no diagnosis.  Consequently, the Veteran should be provided with an additional VA examination for her claimed hip/thigh disorder upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her cervical spine disorder, lumbar spine disorder, left knee disorder, bilateral breast disorder, myofascial pain syndrome, bilateral foot disorder, bilateral wrist disorder, and bilateral hip/thigh disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Birmingham, Alabama VA Medical Center dated since February 2017.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's cervical spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all cervical spine disorders that have been present during the appeal period.  If cervical strain is not identified, the examiner must address the previous diagnosis of record.  The examiner should also address the September 2016 VA x-ray report for the cervical spine that noted in the impression that mild degenerative discogenic changes were present at C6-C7 with mild disc space narrowing and marginal osteophyte formation.  In addition, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's cervical spine.

For each identified diagnosis that applies to the Veteran's claimed cervical spine disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

Regardless of the conclusion reached, the examiner should address the Veteran's contention from the February 2017 Board hearing that her cervical spine disorder is related to physical activities during active service, including activities associated with basic training and physical training (PT).

3.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's lumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all lumbar spine disorders that have been present during the appeal period.  If lumbar strain is not identified, the examiner must address the previous diagnosis of record.  In addition, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's lumbar spine.

For each identified diagnosis that applies to the Veteran's claimed lumbar spine disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

Regardless of the conclusion reached, the examiner should address the Veteran's contention from the February 2017 Board hearing that her lumbar spine disorder is related to physical activities during active service, including activities associated with basic training and physical training (PT).

4.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral wrist disorder, to include a neurological disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all bilateral wrist disorders, to include neurological disorders related to the bilateral wrists, that have been present during the appeal period.  If carpal tunnel is not identified, the examiner must address the previous diagnosis of record.  In addition, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's bilateral wrists.  The examiner should also address what, if any, significance is associated a February 2016 VA treatment record that stated in an order related to diltiazem that Raynaud's should be considered.

For each identified diagnosis that applies to the Veteran's claimed bilateral wrist disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

Regardless of the conclusion reached, the examiner should address the Veteran's contention from the February 2017 Board hearing that her bilateral wrist disorder is related to typing and pushups during service.

5.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral breast disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all breast disorders that have been present during the appeal period.  If fibrocystic breast disease and fibroadenosis of the breast are not identified, the examiner must address the previous diagnoses of record.

For each identified diagnosis that applies to the Veteran's claimed bilateral breast disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

6.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left side myofascial pain syndrome.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed left side myofascial pain syndrome, the examiner must provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

7.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left knee disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all left knee disorders that have been present during the appeal period.  If left knee chondromalacia, left knee strain, and left knee joint osteoarthritis are not identified, the examiner must address the previous diagnoses of record.  In addition, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's left knee.

For each identified diagnosis that applies to the Veteran's claimed left knee disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

Regardless of the conclusion reached, the examiner should address the following:  (1) the Veteran's report from the February 2017 Board hearing that she injured her left knee during service when she fell after attempting to jump over water in an obstacle course; (2) the Veteran's  report from the February 2017 Board hearing that she hurt her left knee during service and heard a popping sound while performing squat exercises; (3) the May 2008 service treatment record showing a complaint of left knee pain; (4) the February 2009 service treatment record showing that the Veteran complained of left knee pain related to squats; and (5) the report from a March 2009 service treatment record that patellofemoral chondromalacia was observed in a left knee x-ray. 

8.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral foot disorder, to include a neurological disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.
The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all bilateral foot disorders, to include neurological disorders related to the bilateral feet, that have been present during the appeal period.  In this regard, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's bilateral feet.

For each identified diagnosis that applies to the Veteran's claimed bilateral foot disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

9.  After completing the preceding development in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip and/or thigh disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.
The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all bilateral hip and/or thigh disorders that have been present during the appeal period.  In this regard, the examiner should discuss whether the diagnosis of polyarthralgia noted in a March 2010 Center Star Family Practice report and a March 2010 VA active problem list encompasses the Veteran's bilateral hips/thighs.

For each identified diagnosis that applies to the Veteran's claimed bilateral hip/thigh disorder, the examiner must then provide an opinion as whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during, or is otherwise related to, the Veteran's periods of active service.

10.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


